UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7279


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LUCIEN ANTONIO ROBERTS, a/k/a Lou,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge (4:99-cr-00021-RBS-4)


Submitted:    December 16, 2008            Decided:   December 23, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lucien Antonio Roberts, Appellant Pro Se. Laura Marie Everhart,
Assistant  United   States  Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lucien     Antonio       Roberts      appeals      from   the     district

court’s    orders     denying      his   motion    for   reduction       of   sentence

pursuant to 18 U.S.C. § 3582(c) (2006), and denying his motion

for reconsideration.          We have reviewed the record and find no

abuse of discretion and no reversible error.                      Accordingly, we

affirm for the reasons stated by the district court.                              United

States    v.    Roberts,     No.    4:99-cr-00021-RBS-4          (E.D.      Va.   filed

June 18, 2008 & entered June 19, 2008; July 22, 2008).                                We

dispense       with   oral   argument      because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                           2